Citation Nr: 0834957	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-03 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses from February 11, 2005, to February 13, 2005.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

The veteran's January 2007 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects that the veteran desired a 
hearing before the Board in order to present testimony on the 
issue on appeal.  However, the veteran failed to appear for 
his scheduled hearing in August 2007, and no request to 
reschedule that hearing has been received.  38 C.F.R. § 
20.704(d).  Accordingly, adjudication of the veteran's appeal 
will proceed at this time.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized.  38 U.S.C.A. § 1725 (a)-(i) (West 2002); 38 
C.F.R. §§ 17.1000-1003 (2007).  To be eligible for 
reimbursement under this authority, all of the nine cited 
conditions must be satisfied.  To that end, remand is 
required in this case as the record does not contain 
sufficient information to determine whether the pertinent 
criteria are met.  Specifically, the documents associated 
with the combined medical health record available to the 
Board during its review of the veteran's appeal does not 
show: whether there is any VA outpatient facility record of 
the veteran's or the emergency services company's request to 
bring the veteran to a VA facility, and the VA's denial of 
that request; at what point, if any, of the veteran's course 
of treatment shifted from being an emergency to a non-
emergency situation during his inpatient stay from February 
11, 2005, to February 13, 2005, at Integris Southwest Medical 
Center; whether the veteran was enrolled in the VA health 
care system at the time of the services in question, and 
whether he had received medical services under the authority 
of 38 U.S.C.A. Chapter 17 within the 24 months prior to said 
services; and whether the veteran had private or other 
medical insurance at the time said services were rendered.  
See 38 U.S.C.A. § 17.1002 (c), (d), (e), (g) (West 2002).

Accordingly, the case is remanded for the following actions:

1.  The RO must determine, through the 
appropriate channels, whether the veteran 
was enrolled in Medicare or had private 
health care insurance at the time of the 
February 2005 medical treatment at 
Integris Southwest Medical Center.  All 
findings must be associated with the 
claims file.

2.  The RO must determine whether the 
veteran, or the emergency services company 
that transported him to Integris Southwest 
Medical Center, contacted a VA outpatient 
facility or medical center to determine if 
the veteran could be treated at those 
facilities prior to being transported to 
Integris Southwest Medical Center, and 
that those facilities were unavailable.  
All findings must be associated with the 
claims file.

3.  The RO must determine whether the 
veteran was enrolled in the VA health care 
system at the time of the services in 
question, and whether he had received 
medical services under the authority of 
38 U.S.C.A. Chapter 17 within the 24 
months prior to said services.  All 
findings must be associated with the 
claims file. 

4.  If, and only if, the above actions 
conclude that the veteran did not have 
Medicare or other medical insurance at the 
time of his February 2005 medical 
treatment at Integris Southwest Medical 
Center, the combined medical health record 
available to the Board during its review 
of the veteran's appeal must be forwarded 
to a VA physician to provide an opinion as 
at what point, if any, the veteran's 
course of treatment shifted from being an 
emergency to a non-emergency situation 
during his inpatient treatment from 
February 11, 2005, to February 13, 2005, 
at Integris Southwest Medical Center.

5.  After all of these actions have been 
completed, the RO must readjudicate the 
issue on appeal.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be issued, and 
the veteran must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

